Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 24, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145400 & (17)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 145400
                                                                    COA: 309976
                                                                    Ingham CC: 10-001188-FH
  RONNIE LOU OLIVER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 14, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motion to remand is
  DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 24, 2012                  _________________________________________
         t0917                                                                 Clerk